Citation Nr: 1725224	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE   ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


 ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1983 to March 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008, rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2011, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  
 
In January 2012, September 2014, and July 2016, the Board remanded the Veteran's claim for further development.  SSOC's were issued in September 2012, February 2015, and December 2016, and the case is now before the Board for further appellate action.


FINDINGS OF FACT

The Veteran's arthritis and degenerative disc disease of the lumbar spine, was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and arthritis is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a presumptive basis for certain chronic diseases, to include arthritis, if shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Continuity of symptoms since service may also serve to establish service connection for disabilities identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

III. Facts and Analysis

In November 2007, the Veteran filed a claim for service connection for a chronic low back disability, claiming the condition started in 1983.  At the June 2011, Board hearing, the Veteran reported having problems with his back during service, and immediately following discharge.  He reported he first sought medical treatment for his back in 2005, and was diagnosed with degenerative spine disorder.  He reported injuring his back at work.    

The Veteran's service treatment records (STRs), show treatment for a back strain in 1983.  He was seen for back pain in January 1984, and was also diagnosed with sacro-iliac joint dysfunction.  In September 1988 he was treated for thoracic pain.  There are no further complaints, treatment, objective findings or diagnosed back conditions shown for the remainder of his service.  Upon discharge his back examination findings were normal.  

In May 2008, Dr. R. B., submitted a statement indicating that the Veteran has a known degenerated disc at L5-S1.  The Veteran had become tolerant to the medication he was taking, and had recently hurt himself at work and developed left leg radicular pain.  However, he had a posterior disc bulge at L5-S1 that was not related to his work injury.  

VAMC treatment records document treatment for a back disability dating back to 2010.  

The Veteran had a VA General Medical/Gulf War examination in October 2008.   He reported having lumbago and a herniated disc.  He made no statement with regard to a connection between his current back condition and service.  

The Veteran underwent another VA examination in February 2015.  He was diagnosed with degenerative arthritis of the spine.  He complained of low back pain, and reported the condition developing while he was in service.  He also reported that in 1998, he was diagnosed with herniated nucleus pulposus and bulging discs, and was treated with physical therapy, pain medication and steroid injections.  No medical records detailing this diagnosis and treatment from 1998 are of record.  In 2008, the Veteran reported that while lifting a pipe on his job, he injured his back.  He was seen for his back condition in 2008.  He had a fusion done in May 2014.  

The examiner opined that the Veteran's back condition was less likely than not incurred in or caused by a claimed in-service injury, event or illness.  Rationale provided was that although the service treatment records indicate a muscle strain, sacro-iliac joint dysfunction and thoracic pain, there is no further evidence in the service treatment records to indicate that a chronic condition developed.  There also was no evidence in post-service medical records to indicate continuity of symptoms prior to 2008, when the Veteran was seen by a neurosurgeon for his back.    

In November 2016, the Veteran was afforded another VA examination.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by an in-service injury, event or illness.  The reasoning was the Veteran's STRs show the Veteran had a muscle strain in 1983, sacro-iliac joint dysfunction in 1984, and thoracic pain in 1988, but upon discharge, he had a normal spinal examination.  The examiner also pointed out there was no documentary evidence of record indicating the Veteran had treatment or therapy for his back condition until May 2008.  Although the letter from Dr. R. B., of May 2008, indicated the Veteran had been his patient, there were no records from Dr. B. in the claims file, and Dr. B. made no reference to when or how long the Veteran had a back condition.  As such, the examiner concluded there is a lack of nexus between the symptoms in service and the current condition.  

Having considered all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  

The Veteran filed for service connection in November 2007, reporting that his disability began during service.  The Veteran was discharged from service in March 1993.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.   Here, the gap of many years between service and the submission of a claim for VA benefits weighs against a nexus between service and current disability.  This is particularly so where records suggest a post service work related injury as the source of the diagnosed disability.  In addition, the low back is a complex structure with any number of sources within it for back complaints.  Thus, medical opinions on the question of a nexus with service were sought, none of which were favorable to the Veteran's claim.  

The February 2015 and November 2016, VA examiners concluded it was less likely than not that a back disability was incurred in or caused by an in-service event.  The 2015 examiner indicated that though STRs indicated a muscle strain, sacro-iliac joint dysfunction and thoracic pain, there is no further evidence in the service treatment records to indicate that a chronic condition developed.  Both the 2015 and 2016 examiners explained that the first mention of a back condition was in 2008, when the Veteran was seen by a neurosurgical associated for his back.  The 2016 examiner commented on the May 2008 letter from Dr. R. B., explaining that Dr. B. made no reference to when or how long the Veteran had a back condition.  The opinions are shown to have been based on a review of the Veteran's records and are accompanied by a sufficient explanation.  The Veteran's lay statements were considered but ultimately each examiner concluded that there was no etiological relationship between the Veteran's current back disability and service.  For these reasons, the Board finds that the VA examiner's opinions are dispositive of the service connection nexus question presented in this case.  

In so finding, the Board notes that the Veteran has also expressed his own view that his back disability is related to his service.  Although lay persons are competent to provide opinions on some medical issues, such as feeling back pain, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, i.e., whether the disability affecting the Veteran's back is etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns little probative value to the Veteran's assertions that his currently diagnosed back disability is in any way related to his military service.

In sum, the most probative evidence of record are the 2015 and 2016 VA examiner opinions finding no link between the Veteran's in-service back related complaints, and his currently diagnosed lumbar spine disability.  

The Board also notes that there is no competent evidence of record that the back disability, to include degenerative arthritis, manifested to a compensable degree within one year of the Veteran's discharge from service.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim of entitlement to service connection for a back disability is denied.


ORDER

Entitlement to service connection for low back disability  is denied.   




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


